{a

                            \D.
                                     COURT OF APPEALS
     SANDEE BRYAN                      FOURTH COURT OF APPEALS DISTRICT                   KEITH E. HOTTLE
     MARION                              CADENA-REEVES JUSTICE CENTER                     CLERK OF COURT
       CHIEF JUSTICE                         300 DOLOROSA, SUITE 3200
     KAREN ANGELINI                        SAM ANTONIO, TEXAS 78205-3037
     MARIALYN BARNARD                    WWW.TXC0URTS.00V/4THC0A.ASPX                          TELEPHONE
     REBECA C.MARTINEZ                                                                        (210)335-2635
     PATRICIA O.ALVAREZ
     LUZ ELENA D. CHAPA                                                                       FACSIMILE NO.
     JASON PULLIAM                                                                            (210) 335-2762
       JUSTICES




                                                October 13,2015


     Patrick Barry Montgomery                            Ricardo Vela Jr
     Attorney At Law                                     Paul Elizondp,.T'ower
     111 Soledad Street, Suite 300                       101 W.Nud^, 3rd Floor
     San Antonio, TX 78205                               San Aiff^io, TX 78205
     * DELIVERED VIA E-MAIL ♦                                 iLlVERED VIA E-MAIL *

     Robert Martinez
     TDCJID#I93I397
     Lopez State Jail
     1203 El Cibolo
     .Ediriburg, TX 78542
                                                                            dJr ih Cou^
            Court of Appeals Number        04-14-00555-CR                  ^ \Ml(      ^ ^                        ^
            Trial Court Case Number:       307125
            Style: Robert Martinez

                    The State of Texas                                       nvy ncjU-i             he hearJ
            Mr. Martinez,                                              r^Y (An^iT
                                                                                        '|d
            Your appeal has been submitted on briefs. It was submitted September 8, 2015,
                                                                                                   COYVM^ontccnJ^
                                                                                                      . /
     and is being reviewed by this court. The court will issue the Opinion at a later date.           tV "•'fTi
                                                             Very truly yours,
                                                             KEITH E. HOTTLE, CLERK




                                                             Carmen De Leon
                                                             Deputy Clerk, Ext. 53262



                                 rocj
 dedart                               of                              I
  C:C:>UI^T OF APPEALS
  JI^ohna-ReivbJustice Cen-^                                                        T^^'- .j^30
  3OO OOLOi—!
                                                                                                                       cn      r?—T"




                »7»p                                 j-e

                                        iL t|                     i-OO.
                                                                                                   Lh^i'sbi
                   l,.„.